Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 1 of 55 Page ID
                                  #:3663


 1   CAROLYN S. TOTO (SBN 233825)
     carolyn.toto@pillsburylaw.com
 2   JEFFREY D. WEXLER (SBN 132256)
     jeffrey.wexler@pillsburylaw.com
 3   SARKIS A. KHACHATRYAN (SBN 293991)
     sarkis.khachatryan@pillsburylaw.com
 4   PILLSBURY WINTHROP SHAW PITTMAN LLP
     725 South Figueroa Street, Suite 2800
 5   Los Angeles, CA 90017-5406
     Telephone: (213) 488-7100
 6   Facsimile No.: (213) 629-1033
 7   Attorneys for Plaintiff and Counterdefendant
     IN-N-OUT BURGERS
 8

 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11                                 SOUTHERN DIVISION
12
     IN-N-OUT BURGERS, a California                 Case No. 8:17-cv-1474-JVS-DFM
13   corporation,
                                                    PLAINTIFF AND
14                        Plaintiff,                COUNTERDEFENDANT IN-N-
                                                    OUT BURGERS’ REPLY
15            vs.                                   STATEMENT OF
                                                    UNCONTROVERTED FACTS AND
16   SMASHBURGER IP HOLDER LLC, a                   CONCLUSIONS OF LAW IN
     Delaware limited liability company; and        SUPPORT OF MOTION FOR
17   SMASHBURGER FRANCHISING LLC,                   PARTIAL SUMMARY
     a Delaware limited liability company,          JUDGMENT RE LIABILITY ON
18                                                  FALSE ADVERTISING CLAIM
                           Defendants.
19                                                  [PUBLICLY FILED VERSION]
20   SMASHBURGER IP HOLDER LLC,                     Date:      February 4, 2019
     and SMASHBURGER FRANCHISING                    Time:      1:30 p.m.
21   LLC,                                           Courtroom: 10C
22                         Counterclaimants,        Judge: Hon. James V. Selna
23            vs.                                   Fact Discovery Cut-Off: Apr. 19, 2019
                                                    Pre-Trial Conference: Sept. 9, 2019
24   IN-N-OUT BURGERS,                              Trial Date:           Sept. 24, 2019
25                         Counterdefendant.
26

27

28

                                                      PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT OF
                                                     UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
     4833-3921-8310.v1                                                       Case No 8:17-cv-1474-JVS-DFM
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 2 of 55 Page ID
                                  #:3664


 1            Pursuant to Local Rule 56-1, Plaintiff and Counterdefendant In-N-Out Burgers
 2   (“In-N-Out”) hereby submits this Reply Statement of Uncontroverted Facts and
 3   Conclusions of Law in support of its Motion for Partial Summary Judgment re
 4   Liability on False Advertising Claim against Defendants and Counterclaimants
 5   Smashburger IP Holder LLC (“Smashburger IP”) and Smashburger Franchising LLC
 6   (“Smashburger Franchising”) (collectively, “Smashburger”).
 7            In-N-Out notes that Smashburger makes a substantial number of factual
 8   statements in its opposition memorandum without including those facts as additional
 9   facts in its Statement of Genuine Disputes, in violation of Local Rule 56-2’s
10   requirement that “[a]ny party who opposes the motion shall serve and file with the
11   opposing papers a separate document containing a concise ‘Statement of Genuine
12   Disputes’ setting forth all material facts as to which it is contended there exists a
13   genuine dispute necessary to be litigated.” Id.
14   I.       IN-N-OUT’S STATEMENT OF UNCONTROVERTED FACTS
15         In-N-Out’s Uncontroverted           Smashburger’s Response to Cited Facts
          Facts and Supporting Evidence             and Supporting Evidence
16
      1.       Smashburger issued a July    Disputed that either of the named defendants
17
      11, 2017 press release stating that   issued the subject press release. Declaration
18
      it was adding the “Triple Double”     of Ty Lufman in Opposition to Motion for
19
      burger to its national menu.          Leave to Amend, dkt. no. 82-2 (“Orig.
20
      Evidence: July 11, 2017 press         Lufman Decl.”), ¶¶ 2-4.
21
      release (Ex. A to Declaration of
22
      Jeffrey D. Wexler (“Wexler
23
      Decl.”)); Wexler Decl., ¶ 2
24
      (authenticating Ex. A).
25

26
      1.       In-N-Out’s Response: Smashburger does not dispute that the press release

27
      was issued or that it so states. In-N-Out seeks partial summary judgment as to the

28
                                                -2-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 3 of 55 Page ID
                                  #:3665


 1     In-N-Out’s Uncontroverted               Smashburger’s Response to Cited Facts
      Facts and Supporting Evidence                 and Supporting Evidence
 2
     elements of the false advertising claim, not as to the liability of the named
 3
     defendants for false advertising. In any event, the cited evidence does not indicate
 4
     that the named defendants have no involvement with the “Double the Beef”
 5
     advertisements; to the contrary, it confirms that Smashburger IP holds intellectual
 6
     property and licenses it to other Smashburger entities. See Orig. Lufman Decl., ¶
 7
     3. Smashburger Franchising, which governs the franchise restaurants, see id., ¶ 4,
 8
     in turn licenses the intellectual property to Smashburger franchise restaurants, see
 9
     April 30, 2018 Smashburger Franchise Disclosure Document (the “Smashburger
10
     Franchise Disclosure”) (Ex. A to Reply Declaration of Jeffrey Wexler in Support
11
     of Motion for Leave to Amend filed on September 6, 2018 [Dkt. 106-1] (“Wexler
12
     Motion to Amend Reply Decl.”)).
13

14
     2.     The press release described      Disputed that either of the named defendants

15
     the Triple Double burger as “the        issued the subject press release. Orig. Lufman

16
     stuff burger dreams are made of         Decl. ¶¶ 2-4.

17
     . . . two layers of juicy beef, three

18
     layers of melted cheese, wrapped

19
     in an artisan bun. . . . It’s

20
     Smashburger’s beefiest, cheesiest

21
     burger to date. . . .”

22
     Evidence: July 11, 2017 press

23
     release (Ex. A to Wexler Decl.);

24
     Wexler Decl., ¶ 2 (authenticating

25
     Ex. A).

26
     2.     In-N-Out’s Response: Smashburger does not dispute that the press release

27
     so states. In-N-Out seeks partial summary judgment as to the elements of the false

28
                                                -3-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 4 of 55 Page ID
                                  #:3666


 1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
      Facts and Supporting Evidence               and Supporting Evidence
 2
     advertising claim, not as to the liability of the named defendants for false
 3
     advertising. In any event, the cited evidence does not indicate that the named
 4
     defendants have no involvement with the “Double the Beef” advertisements; to the
 5
     contrary, it confirms that Smashburger IP holds intellectual property and licenses it
 6
     to other Smashburger entities. See Orig. Lufman Decl., ¶ 3. Smashburger
 7
     Franchising, which governs the franchise restaurants, see id., ¶ 4, in turn licenses
 8
     the intellectual property to Smashburger franchise restaurants, see Smashburger
 9
     Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply Decl.).
10

11
     3.    As of September 19, 2017,       Disputed that either of the named defendants

12
     Smashburger began offering its        own any restaurants. Orig. Lufman Decl. ¶¶

13
     Bacon Triple Double burger, a         2–4.

14
     Triple Double burger with bacon.

15
     Evidence: September 15, 2017 e-

16
     mail from David Martinelli of

17
     Smashburger to all corporate

18
     restaurants, Market Supervisors,

19
     and Ops Excellence (Ex. B to

20
     Wexler Decl.); Wexler Decl., ¶ 3

21
     (authenticating Ex. B).

22
     3.     In-N-Out’s Response: Smashburger does not dispute that Smashburger

23
     restaurants began offering the Bacon Triple Double burger as of September 19,

24
     2017. In-N-Out seeks partial summary judgment as to the elements of the false

25
     advertising claim, not as to the liability of the named defendants for false

26
     advertising. In any event, the cited evidence does not indicate that the named

27
     defendants have no involvement with the “Double the Beef” advertisements; to the

28
                                               -4-
                                                           PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                     OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                               Case No 8:17-cv-1474-JVS-DFM
                                                                                           4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 5 of 55 Page ID
                                  #:3667


 1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
      Facts and Supporting Evidence               and Supporting Evidence
 2
     contrary, it confirms that Smashburger IP holds intellectual property and licenses it
 3
     to other Smashburger entities. See Orig. Lufman Decl., ¶ 3. Smashburger
 4
     Franchising, which governs the franchise restaurants, see id., ¶ 4, in turn licenses
 5
     the intellectual property to Smashburger franchise restaurants, see Smashburger
 6
     Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply Decl.).
 7

 8
     4.     On or about May 8, 2018,       Disputed that either of the named defendants

 9
     Smashburger began offering its        own any restaurants. Orig. Lufman Decl. ¶¶

10
     Pub Triple Double burger, a           2–4.

11
     Triple Double burger on a pretzel

12
     bun.

13
     Evidence: May 5, 2018

14
     Smashburger Instagram post (Ex.

15
     C to Wexler Decl.); screenshot of

16
     Smashburger’s Instagram post

17
     dated May 8, 2018 (Ex. T to

18
     Wexler Decl.); Wexler Decl., ¶¶

19
     4, 14 (authenticating Exs. B and

20
     T).

21
     4.     In-N-Out’s Response: Smashburger does not dispute that Smashburger

22
     restaurants began offering the Pub Triple Double burger on or about May 8, 2018.

23
     In-N-Out seeks partial summary judgment as to the elements of the false

24
     advertising claim, not as to the liability of the named defendants for false

25
     advertising. In any event, the cited evidence does not indicate that the named

26
     defendants have no involvement with the “Double the Beef” advertisements; to the

27
     contrary, it confirms that Smashburger IP holds intellectual property and licenses it

28
                                               -5-
                                                           PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                     OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                               Case No 8:17-cv-1474-JVS-DFM
                                                                                           4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 6 of 55 Page ID
                                  #:3668


 1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
      Facts and Supporting Evidence               and Supporting Evidence
 2
     to other Smashburger entities. See Orig. Lufman Decl., ¶ 3. Smashburger
 3
     Franchising, which governs the franchise restaurants, see id., ¶ 4, in turn licenses
 4
     the intellectual property to Smashburger franchise restaurants, see Smashburger
 5
     Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply Decl.).
 6

 7
     5.    According to                    Disputed that either of the named defendants

 8
     Smashburger’s recipe cards, the       own any restaurants. Orig. Lufman Decl. ¶¶

 9
     Triple Double burger and the          2–4. Further disputed that all triple double

10
     Bacon Triple Double burger each       burgers have such weight. Ex. FF to Wexler

11
     have two patties that each weigh      Decl.; Ex. DD to Wexler Decl.

12
     2.5 ounces prior to cooking.

13
     Evidence: Smashburger’s January

14
     30, 2018 recipe cards for Triple

15
     Double burger and Bacon Triple

16
     Double burger (Exs. D and E to

17
     Wexler Decl.); In-N-Out’s Sixth

18
     Set of Requests for Admissions at

19
     2 (defining “TRIPLE DOUBLE

20
     HAMBURGER” as referring

21
     collectively to the Triple Double

22
     hamburger, the Bacon Triple

23
     Double hamburger, and the Pub

24
     Triple Double hamburger),

25
     Request for Admission No. 159

26
     (Ex. FF to Wexler Decl.);

27
     Smashburger’s Response to

28
                                               -6-
                                                           PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                     OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                               Case No 8:17-cv-1474-JVS-DFM
                                                                                           4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 7 of 55 Page ID
                                  #:3669


 1     In-N-Out’s Uncontroverted              Smashburger’s Response to Cited Facts
      Facts and Supporting Evidence                and Supporting Evidence
 2
     Request for Admission No. 159
 3
     (Ex. GG to Wexler Decl.); Wexler
 4
     Decl., ¶¶ 5, 25 (authenticating
 5
     Exs. D, E, FF, and GG).
 6

 7
     5.     In-N-Out’s Response: Smashburger does not dispute that the recipe cards

 8
     show that the Triple Double burger and the Bacon Triple Double burger each have

 9
     two patties that each weigh 2.5 ounces prior to cooking. In-N-Out’s motion is not

10
     directed towards Smashburger’s recently introduced double hamburger which

11
     contains larger patties, see Memo. at 1 n.2; the new double hamburger is called the

12
     Triple Double Smashburger, presumably to distinguish it from the Triple Double

13
     burger, see Wexler Decl., Ex. DD (screenshot from Smashburger’s website of a

14
     web page titled “CO & Dallas Update,” taken on December 24, 2018); id., Ex. EE

15
     (Smashburger’s Addison, Texas location, downloaded on December 24, 2018);

16
     Wexler Decl., ¶ 23 (authenticating Exs. DD and EE). In-N-Out seeks partial

17
     summary judgment as to the elements of the false advertising claim, not as to the

18
     liability of the named defendants for false advertising. In any event, the cited

19
     evidence does not indicate that the named defendants have no involvement with

20
     the “Double the Beef” advertisements; to the contrary, it confirms that

21
     Smashburger IP holds intellectual property and licenses it to other Smashburger

22
     entities. See Orig. Lufman Decl., ¶ 3. Smashburger Franchising, which governs

23
     the franchise restaurants, see id., ¶ 4, in turn licenses the intellectual property to

24
     Smashburger franchise restaurants, see Smashburger Franchise Disclosure (Ex. A

25
     to Wexler Motion to Amend Reply Decl.).

26
     6.    The Pub Triple Double also Disputed that either of the named defendants

27
     contains two patties that each         own any restaurants. Orig. Lufman Decl. ¶¶

28
                                                -7-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 8 of 55 Page ID
                                  #:3670


 1     In-N-Out’s Uncontroverted           Smashburger’s Response to Cited Facts
      Facts and Supporting Evidence             and Supporting Evidence
 2
     weigh 2.5 ounces prior to           2–4. Further disputed that all triple double
 3
     cooking.                            burgers have such weight. Ex. FF to Wexler
 4
     Evidence: April 3, 2018 e-mail      Decl.; Ex. DD to Wexler Decl.
 5
     from Mr. Martinelli to domestic
 6
     Franchise Owners/Operators (Ex.
 7
     I to Wexler Decl.); In-N-Out’s
 8
     Sixth Set of Requests for
 9
     Admissions at 2 (defining
10
     “TRIPLE DOUBLE
11
     HAMBURGER” as referring
12
     collectively to the Triple Double
13
     hamburger, the Bacon Triple
14
     Double hamburger, and the Pub
15
     Triple Double hamburger),
16
     Request for Admission No. 159
17
     (Ex. FF to Wexler Decl.);
18
     Smashburger’s Response to
19
     Request for Admission No. 159
20
     (Ex. GG to Wexler Decl.); Wexler
21
     Decl., ¶¶ 6, 25 (authenticating
22
     Exs. I, FF, and GG).
23

24
     6.     In-N-Out’s Response: Smashburger does not dispute that the recipe cards

25
     show that the Pub Triple Double also contains two patties that each weigh 2.5

26
     ounces prior to cooking. In-N-Out’s motion is not directed towards Smashburger’s

27
     recently introduced double hamburger which contains larger patties, see Memo. at

28
                                             -8-
                                                         PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                   OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                             Case No 8:17-cv-1474-JVS-DFM
                                                                                         4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 9 of 55 Page ID
                                  #:3671


 1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
      Facts and Supporting Evidence               and Supporting Evidence
 2
     1 n.2; the new double hamburger is called the Triple Double Smashburger,
 3
     presumably to distinguish it from the Triple Double burger, see Wexler Decl., Ex.
 4
     DD (screenshot from Smashburger’s website of a web page titled “CO & Dallas
 5
     Update,” taken on December 24, 2018); id., Ex. EE (Smashburger’s Addison,
 6
     Texas location, downloaded on December 24, 2018); Wexler Decl., ¶ 23
 7
     (authenticating Exs. DD and EE). In-N-Out seeks partial summary judgment as to
 8
     the elements of the false advertising claim, not as to the liability of the named
 9
     defendants for false advertising. In any event, the cited evidence does not indicate
10
     that the named defendants have no involvement with the “Double the Beef”
11
     advertisements; to the contrary, it confirms that Smashburger IP holds intellectual
12
     property and licenses it to other Smashburger entities. See Orig. Lufman Decl., ¶
13
     3. Smashburger Franchising, which governs the franchise restaurants, see id., ¶ 4,
14
     in turn licenses the intellectual property to Smashburger franchise restaurants, see
15
     Smashburger Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply
16
     Decl.).
17

18
     7.      The recipe cards for the      Disputed that either of the named defendants

19
     Triple Double burger and the          own any restaurants. Orig. Lufman Decl. ¶¶

20
     Bacon Triple Double burger refer      2–4. Further disputed that all triple double

21
     to the patties as “P-BURGER           burgers have such weight. Ex. FF to Wexler

22
     PATTY KID/SMALL (2.5                  Decl.; Ex. DD to Wexler Decl.

23
     OZ).”

24
     Evidence: Smashburger’s January

25
     30, 2018 recipe cards for Triple

26
     Double burger and Bacon Triple

27
     Double burger (Exs. G and H to

28
                                               -9-
                                                           PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                     OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                               Case No 8:17-cv-1474-JVS-DFM
                                                                                           4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 10 of 55 Page ID
                                  #:3672


  1     In-N-Out’s Uncontroverted              Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence                and Supporting Evidence
  2
      Wexler Decl.) (emphasis added);
  3
      Wexler Decl., ¶ 5 (authenticating
  4
      Exs. G and H).
  5

  6
      7.     In-N-Out’s Response: Smashburger does not dispute that the recipe cards

  7
      for the Triple Double burger and the Bacon Triple Double burger refer to the

  8
      patties as “P-BURGER PATTY KID/SMALL (2.5 OZ).” In-N-Out’s motion is

  9
      not directed towards Smashburger’s recently introduced double hamburger which

 10
      contains larger patties, see Memo. at 1 n.2; the new double hamburger is called the

 11
      Triple Double Smashburger, presumably to distinguish it from the Triple Double

 12
      burger, see Wexler Decl., Ex. DD (screenshot from Smashburger’s website of a

 13
      web page titled “CO & Dallas Update,” taken on December 24, 2018); id., Ex. EE

 14
      (Smashburger’s Addison, Texas location, downloaded on December 24, 2018);

 15
      Wexler Decl., ¶ 23 (authenticating Exs. DD and EE). In-N-Out seeks partial

 16
      summary judgment as to the elements of the false advertising claim, not as to the

 17
      liability of the named defendants for false advertising. In any event, the cited

 18
      evidence does not indicate that the named defendants have no involvement with

 19
      the “Double the Beef” advertisements; to the contrary, it confirms that

 20
      Smashburger IP holds intellectual property and licenses it to other Smashburger

 21
      entities. See Orig. Lufman Decl., ¶ 3. Smashburger Franchising, which governs

 22
      the franchise restaurants, see id., ¶ 4, in turn licenses the intellectual property to

 23
      Smashburger franchise restaurants, see Smashburger Franchise Disclosure (Ex. A

 24
      to Wexler Motion to Amend Reply Decl.).

 25
      8.    Smashburger’s Kid/Small          Disputed that either of the named defendants

 26
      burger is made with a single patty     own any restaurants. Orig. Lufman Decl. ¶¶

 27
      that weighs 2.5 ounces prior to        2–4.

 28
                                                 -10-
                                                              PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                        OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                  Case No 8:17-cv-1474-JVS-DFM
                                                                                              4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 11 of 55 Page ID
                                  #:3673


  1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence               and Supporting Evidence
  2
      cooking.
  3
      Evidence: Smashburger’s January
  4
      30, 2018 recipe cards for (1) Kid
  5
      Burger with Cheese and Kids
  6
      Fries and (2) Add Small Burger
  7
      (Exs. G and H to Wexler Decl.);
  8
      Wexler Decl., ¶ 5 (authenticating
  9
      Exs. G and H).
 10

 11
      8.     In-N-Out’s Response: Smashburger does not dispute that Smashburger’s

 12
      Kid/Small burger is made with a single patty that weighs 2.5 ounces prior to

 13
      cooking. In-N-Out seeks partial summary judgment as to the elements of the false

 14
      advertising claim, not as to the liability of the named defendants for false

 15
      advertising. In any event, the cited evidence does not indicate that the named

 16
      defendants have no involvement with the “Double the Beef” advertisements; to the

 17
      contrary, it confirms that Smashburger IP holds intellectual property and licenses it

 18
      to other Smashburger entities. See Orig. Lufman Decl., ¶ 3. Smashburger

 19
      Franchising, which governs the franchise restaurants, see id., ¶ 4, in turn licenses

 20
      the intellectual property to Smashburger franchise restaurants, see Smashburger

 21
      Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply Decl.).

 22
      9.    Smashburger’s Classic           Disputed that either of the named defendants

 23
      Smash burger is made with a           own any restaurants. Orig. Lufman Decl. ¶¶

 24
      single patty that weighs 5.0          2–4. Further disputed that the Classic Smash

 25
      ounces prior to cooking.              burger is only made with a single patty that

 26
      Evidence: Smashburger’s January weighs 5 ounces prior to cooking, as it is

 27
      30, 2018 recipe card for Classic      available in three different sizes at most

 28
                                               -11-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 12 of 55 Page ID
                                  #:3674


  1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence               and Supporting Evidence
  2
      Smash burger (Ex. F to Wexler         Smashburger locations. Declaration of Ty
  3
      Decl.) (emphasis added); Wexler       Lufman, filed concurrently herewith
  4
      Decl., ¶ 5 (authenticating Ex. F).    (“Lufman Decl.”), at ¶ 2. Declaration of Mark
  5
                                            A. Finkelstein, filed concurrently herewith
  6
                                            (“Finkelstein Decl.”), at ¶ 5, Ex. E.
  7

  8
      9.     In-N-Out’s Response: In-N-Out seeks partial summary judgment as to the

  9
      elements of the false advertising claim, not as to the liability of the named

 10
      defendants for false advertising. In any event, the cited evidence does not indicate

 11
      that the named defendants have no involvement with the “Double the Beef”

 12
      advertisements; to the contrary, it confirms that Smashburger IP holds intellectual

 13
      property and licenses it to other Smashburger entities. See Orig. Lufman Decl., ¶

 14
      3. Smashburger Franchising, which governs the franchise restaurants, see id., ¶ 4,

 15
      in turn licenses the intellectual property to Smashburger franchise restaurants, see

 16
      Smashburger Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply

 17
      Decl.). Smashburger’s menu shows only one size of “CLASSIC SMASH™”; the

 18
      small patty on the menu is identified as “KIDS SMASH™” (with no reference to

 19
      “CLASSIC”), and the large patty on the menu is referenced only as “ADD A

 20
      PATTY (+$ REG / +$ BIG),” with no reference to “CLASSIC” or “SMASH.” See

 21
      Wexler Decl., Ex. O (Smashburger menu for Smashburger’s Culver City location

 22
      downloaded on December 19, 2018); id., ¶ 9 (authenticating Ex. O).

 23
      Smashburger’s own evidence confirms that the 5.0-ounce burger is the “Classic

 24
      Smash” and the 2.5-ounce burger is the “Classic Small Smash.” See Lufman

 25
      Decl., ¶ 2; Finkelstein Decl., ¶¶ 5-6, Exs. E, F (receipts showing purchase of

 26
      “Classic Small Smash” and “Classic Smash”) (emphasis added).

 27
      10.   The recipe card for the         Disputed that either of the named defendants

 28
                                               -12-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 13 of 55 Page ID
                                  #:3675


  1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence               and Supporting Evidence
  2
      Classic Smash burger refers to the own any restaurants. Orig. Lufman Decl. ¶¶
  3
      patty as “P-BURGER PATTY              2–4.
  4
      REGULAR (5.0 OZ).”
  5
      Evidence: Smashburger’s January
  6
      30, 2018 recipe card for Classic
  7
      Smash burger (Ex. F to Wexler
  8
      Decl.); Wexler Decl., ¶ 5
  9
      (authenticating Ex. F).
 10

 11
      10.    In-N-Out’s Response: Smashburger does not dispute that the recipe card for

 12
      the Classic Smash burger refers to the patty as “P-BURGER PATTY REGULAR

 13
      (5.0 OZ).” In-N-Out seeks partial summary judgment as to the elements of the

 14
      false advertising claim, not as to the liability of the named defendants for false

 15
      advertising. In any event, the cited evidence does not indicate that the named

 16
      defendants have no involvement with the “Double the Beef” advertisements; to the

 17
      contrary, it confirms that Smashburger IP holds intellectual property and licenses it

 18
      to other Smashburger entities. See Orig. Lufman Decl., ¶ 3. Smashburger

 19
      Franchising, which governs the franchise restaurants, see id., ¶ 4, in turn licenses

 20
      the intellectual property to Smashburger franchise restaurants, see Smashburger

 21
      Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply Decl.).

 22
      11.   To verify the weight of         Disputed that either of the named defendants

 23
      Smashburger’s burgers as served       own any restaurants. Orig. Lufman Decl. ¶¶

 24
      in its restaurants, counsel for In-   2–4. Further, while Mr. Wexler’s statements

 25
      N-Out on June 27, 2018                are not disputed at this time for the purposes

 26
      purchased a Triple Double burger      of this motion, he does not indicate what size

 27
      and a Classic Smash burger (both      Classic Smash he ordered, and it is available

 28
                                               -13-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 14 of 55 Page ID
                                  #:3676


  1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence               and Supporting Evidence
  2
      without cheese) from a                in three different sizes at most Smashburger
  3
      Smashburger restaurant in Culver      restaurants. Lufman Decl. ¶ 2; Finkelstein
  4
      City. Counsel weighed the patties Decl. ¶ 5, Ex. E.
  5
      and determined that the Triple
  6
      Double burger had two cooked
  7
      patties weighing 1.5 ounces each
  8
      while the Classic Smash burger
  9
      had a single cooked patty
 10
      weighing 2.8 ounces.
 11
      Evidence: Wexler Decl., ¶ 7, Exs.
 12
      J-L (photographs of scale showing
 13
      weighing of patties).
 14

 15
      11.    In-N-Out’s Response: In-N-Out seeks partial summary judgment as to the

 16
      elements of the false advertising claim, not as to the liability of the named

 17
      defendants for false advertising. In any event, the cited evidence does not indicate

 18
      that the named defendants have no involvement with the “Double the Beef”

 19
      advertisements; to the contrary, it confirms that Smashburger IP holds intellectual

 20
      property and licenses it to other Smashburger entities. See Orig. Lufman Decl., ¶

 21
      3. Smashburger Franchising, which governs the franchise restaurants, see id., ¶ 4,

 22
      in turn licenses the intellectual property to Smashburger franchise restaurants, see

 23
      Smashburger Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply

 24
      Decl.). Smashburger’s assertion that In-N-Out’s counsel “does not indicate what

 25
      size Classic Smash he ordered” disregards the fact that the menu for the Culver

 26
      City location at which he purchased the Classic Smash shows only one size of

 27
      “CLASSIC SMASH™”; the small patty on the menu is identified as “KIDS

 28
                                               -14-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 15 of 55 Page ID
                                  #:3677


  1     In-N-Out’s Uncontroverted              Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence                and Supporting Evidence
  2
      SMASH™” (with no reference to “CLASSIC”), and the large patty on the menu is
  3
      referenced only as “ADD A PATTY (+$ REG / +$ BIG),” with no reference to
  4
      “CLASSIC” or “SMASH.” See Wexler Decl., Ex. O (Smashburger menu for
  5
      Smashburger’s Culver City location downloaded on December 19, 2018); id., ¶ 9
  6
      (authenticating Ex. O). Smashburger’s own evidence confirms that the 5.0-ounce
  7
      burger is the “Classic Smash” and the 2.5-ounce burger is the “Classic Small
  8
      Smash.” See Lufman Decl., ¶ 2; Finkelstein Decl., ¶¶ 5-6, Exs. E, F (receipts
  9
      showing purchase of “Classic Small Smash” and “Classic Smash”).
 10

 11
      12.   In response to In-N-Out’s        Undisputed.

 12
      Request for Admission No. 161

 13
      asking Smashburger to “[a]dmit

 14
      that the TRIPLE DOUBLE

 15
      HAMBURGERS do not have

 16
      double the amount of beef, by

 17
      weight, of the regular Classic

 18
      Smash hamburger,” Smashburger

 19
      responded, “[a]s of the date of this

 20
      response, to the extent this

 21
      request’s use of the term ‘regular’

 22
      refers to a Classic Smash with

 23
      approximately 5.0 ounce pre-

 24
      cooked patty, Defendants admit

 25
      that the Triple Double burger

 26
      does not contain a total of 10

 27
      ounces of beef.” Evidence: In-N-

 28
                                               -15-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 16 of 55 Page ID
                                  #:3678


  1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence               and Supporting Evidence
  2
      Out’s Request for Admission No.
  3
      161 (Ex. FF to Wexler Decl.);
  4
      Smashburger’s Response to
  5
      Request for Admission No. 161
  6
      (Ex. GG to Wexler Decl.)
  7
      (emphasis added); Wexler Decl., ¶
  8
      25 (authenticating Exs. FF and
  9
      GG).
 10

 11
      12.    In-N-Out’s Response: Undisputed by Smashburger.

 12
      13.    Smashburger has advertised Disputed that either of the named defendants

 13
      its Triple Double burgers with a      purchase or run any advertisements. Orig.

 14
      number of slogans that include the Lufman Decl. ¶¶ 2–4.

 15
      phrase “Double the Beef”

 16
      (including, but not limited to, the

 17
      slogans “Double the Beef,”

 18
      “Triple the Cheese, Double the

 19
      Beef,” “Triple the Cheese, Double

 20
      the Beef in Every Bite,” “Triple

 21
      the Cheese, Double the Beef,

 22
      Triple the Options,” and “Classic

 23
      SmashTM Beef Build with triple

 24
      the cheese & double the beef in

 25
      every bite”) or denote two times

 26
      the beef (including, but not

 27
      limited to, the slogan “2x Fresh

 28
                                               -16-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 17 of 55 Page ID
                                  #:3679


  1     In-N-Out’s Uncontroverted          Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence            and Supporting Evidence
  2
      Never-Frozen Beef”).
  3
      Evidence: Wexler Decl., Ex. A
  4
      (Smashburger’s July 11, 2017
  5
      press release); id., Ex. B
  6
      (Smashburger menu board image
  7
      as of September 19, 2017); id.,
  8
      Ex. N (menu page on
  9
      Smashburger’s website as of
 10
      December 19, 2018); id., Ex. O
 11
      (Smashburger menu posted on
 12
      Smashburger’s website as of
 13
      December 19, 2018); id., Ex. P
 14
      (screenshot of main page of
 15
      Smashburger’s website as of
 16
      August 28, 2017); id., Ex. Q
 17
      (screenshot of main page of
 18
      Smashburger’s website as of June
 19
      12, 2018); id., Exs. R, S
 20
      (photographs of display and menu
 21
      board at Smashburger’s restaurant
 22
      at L.A. Live in downtown Los
 23
      Angeles as of May 15, 2018); id.,
 24
      Exs. T, U (screenshots of
 25
      Smashburger’s Instagram posts
 26
      dated May 8, 2018 and June 5,
 27
      2018); id., Ex. V (screenshot from
 28
                                           -17-
                                                        PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                  OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                            Case No 8:17-cv-1474-JVS-DFM
                                                                                        4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 18 of 55 Page ID
                                  #:3680


  1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence               and Supporting Evidence
  2
      a Smashburger television
  3
      advertisement for its Triple
  4
      Double burger); id., Ex. W (bus
  5
      shelter advertisement for Triple
  6
      Double burgers); Wexler Decl., ¶¶
  7
      2, 3, 9-16 (authenticating Exs. A,
  8
      B, and N-W).
  9

 10
      13.       In-N-Out’s Response: Smashburger does not dispute that Smashburger has

 11
      advertised its Triple Double burgers with a number of slogans that include the

 12
      phrase “Double the Beef.” In-N-Out seeks partial summary judgment as to the

 13
      elements of the false advertising claim, not as to the liability of the named

 14
      defendants for false advertising. In any event, the cited evidence does not indicate

 15
      that the named defendants have no involvement with the “Double the Beef”

 16
      advertisements; to the contrary, it confirms that Smashburger IP holds intellectual

 17
      property and licenses it to other Smashburger entities. See Orig. Lufman Decl., ¶

 18
      3. Smashburger Franchising, which governs the franchise restaurants, see id., ¶ 4,

 19
      in turn licenses the intellectual property to Smashburger franchise restaurants, see

 20
      Smashburger Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply

 21
      Decl.).

 22
      14.   Such slogans appear in,         Disputed that either of the named defendants

 23
      among other places, menus,            purchase or run any advertisements. Orig.

 24
      displays, and advertisements at       Lufman Decl. ¶¶ 2–4.

 25
      Smashburger restaurants and on

 26
      the Smashburger website and

 27
      social media accounts, television

 28
                                               -18-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 19 of 55 Page ID
                                  #:3681


  1     In-N-Out’s Uncontroverted         Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence           and Supporting Evidence
  2
      commercials, bus shelters, and
  3
      press releases.
  4
      Evidence: Wexler Decl., Ex. A
  5
      (Smashburger’s July 11, 2017
  6
      press release); id., Ex. B
  7
      (Smashburger menu board image
  8
      as of September 19, 2017); id.,
  9
      Ex. N (menu page on
 10
      Smashburger’s website as of
 11
      December 19, 2018); id., Ex. O
 12
      (Smashburger menu posted on
 13
      Smashburger’s website as of
 14
      December 19, 2018); id., Ex. P
 15
      (screenshot of main page of
 16
      Smashburger’s website as of
 17
      August 28, 2017); id., Ex. Q
 18
      (screenshot of main page of
 19
      Smashburger’s website as of June
 20
      12, 2018); id., Exs. R, S
 21
      (photographs of display and menu
 22
      board at Smashburger’s restaurant
 23
      at L.A. Live in downtown Los
 24
      Angeles as of May 15, 2018); id.,
 25
      Exs. T, U (screenshots of
 26
      Smashburger’s Instagram posts
 27
      dated May 8, 2018 and June 5,
 28
                                          -19-
                                                       PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                 OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                           Case No 8:17-cv-1474-JVS-DFM
                                                                                       4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 20 of 55 Page ID
                                  #:3682


  1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence               and Supporting Evidence
  2
      2018); id., Ex. V (screenshot from
  3
      a Smashburger television
  4
      advertisement for its Triple
  5
      Double burger); id., Ex. W (bus
  6
      shelter advertisement for Triple
  7
      Double burgers); Wexler Decl., ¶¶
  8
      2, 3, 9-16 (authenticating Exs. A,
  9
      B, and N-W).
 10

 11
      14.    In-N-Out’s Response: Smashburger does not dispute that the slogans appear

 12
      in, among other places, menus, displays, and advertisements at Smashburger

 13
      restaurants and on the Smashburger website and social media accounts, television

 14
      commercials, bus shelters, and press releases. In-N-Out seeks partial summary

 15
      judgment as to the elements of the false advertising claim, not as to the liability of

 16
      the named defendants for false advertising. In any event, the cited evidence does

 17
      not indicate that the named defendants have no involvement with the “Double the

 18
      Beef” advertisements; to the contrary, it confirms that Smashburger IP holds

 19
      intellectual property and licenses it to other Smashburger entities. See Orig.

 20
      Lufman Decl., ¶ 3. Smashburger Franchising, which governs the franchise

 21
      restaurants, see id., ¶ 4, in turn licenses the intellectual property to Smashburger

 22
      franchise restaurants, see Smashburger Franchise Disclosure (Ex. A to Wexler

 23
      Motion to Amend Reply Decl.).

 24
      15.   The slogan “Classic             Disputed that either of the named defendants

 25
      SmashTM Beef Build with triple        purchase or run any advertisements. Orig.

 26
      the cheese & double the beef in       Lufman Decl. ¶¶ 2–4. Further disputed that

 27
      every bite” is used on                the reference to the Classic Smash Beef build

 28
                                               -20-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 21 of 55 Page ID
                                  #:3683


  1     In-N-Out’s Uncontroverted              Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence                and Supporting Evidence
  2
      Smashburger’s menus with regard is to the size of the patties, rather than the
  3
      to the Triple Double burger.           “build” of the burger (lettuce, tomatoes,
  4
      Evidence: Wexler Decl., Ex. N          onions, pickles). Wexler Decl., Ex. O.
  5
      (menu page on Smashburger’s            Further disputed as to the capitalizations in the
  6
      website as of December 19,             quote. Id.
  7
      2018); id., Ex. O (Smashburger
  8
      menu posted on Smashburger’s
  9
      website as of December 19,
 10
      2018); Wexler Decl., ¶¶ 9, 10
 11
      (authenticating Exs. N and O).
 12

 13
      15.    In-N-Out’s Response: In-N-Out seeks partial summary judgment as to the

 14
      elements of the false advertising claim, not as to the liability of the named

 15
      defendants for false advertising. In any event, the cited evidence does not indicate

 16
      that the named defendants have no involvement with the “Double the Beef”

 17
      advertisements; to the contrary, it confirms that Smashburger IP holds intellectual

 18
      property and licenses it to other Smashburger entities. See Orig. Lufman Decl., ¶

 19
      3. Smashburger Franchising, which governs the franchise restaurants, see id., ¶ 4,

 20
      in turn licenses the intellectual property to Smashburger franchise restaurants, see

 21
      Smashburger Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply

 22
      Decl.). The cited evidence does not support Smashburger’s contention that the

 23
      reference to “Classic Smash™ Beef build” refers to only “lettuce, tomatoes, onions,

 24
      pickles,” but not to “the size of the patties.”

 25
                                                                           See April 3, 2018 e-

 26
      mail from David Martinelli to domestic Franchise Owners/Operators (Ex. I to

 27
      Wexler Decl.); November 11, 2016 e-mail from Andrew Selvaggio to Tom Ryan

 28
                                                 -21-
                                                              PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                        OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                  Case No 8:17-cv-1474-JVS-DFM
                                                                                              4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 22 of 55 Page ID
                                  #:3684


  1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence               and Supporting Evidence
  2
      (Ex. KK to Supplemental Declaration of Jeffrey D. Wexler (“Supp. Wexler
  3
      Decl.”); March 27, 2017 e-mail from Andrew Selvaggio to Tom Ryan and Charlie
  4
      Sayre (Ex. LL to Supp. Wexler Decl.); February 26, 2018 e-mail from Andrew
  5
      Selvaggio to Tom Ryan (Ex. MM to Supp. Wexler Decl.); Wexler Decl., ¶ 6
  6
      (authenticating Ex. I); Supp. Wexler Decl., ¶¶ 3-5 (authenticating Exs. KK, LL,
  7
      and MM). (Smashburger is correct that “build” is not capitalized in the menu.)
  8

  9
      16.   Beneath that statement on       Disputed that either of the named

 10
      the menu is a reference to a burger defendants purchase or run any

 11
      described as the “Classic             advertisements. Orig. Lufman Decl. ¶¶ 2–4.

 12
      SmashTM”.                             Further disputed that the reference to the

 13
                                            Classic Smash Beef build is to the size of the

 14
                                            patties, rather than the “build” of the burger

 15
                                            (lettuce, tomatoes, onions, pickles). Wexler

 16
                                            Decl., Ex. O.

 17

 18

 19
      Evidence: Wexler Decl., Ex. O

 20
      (Smashburger menu posted on

 21
      Smashburger’s website as of

 22
      December 19, 2018); Wexler

 23
      Decl., ¶ 10 (authenticating Ex. O).

 24
      16.    In-N-Out’s Response: In-N-Out seeks partial summary judgment as to the

 25
      elements of the false advertising claim, not as to the liability of the named

 26
      defendants for false advertising. In any event, the cited evidence does not indicate

 27
      that the named defendants have no involvement with the “Double the Beef”

 28
                                               -22-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 23 of 55 Page ID
                                  #:3685


  1     In-N-Out’s Uncontroverted              Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence                and Supporting Evidence
  2
      advertisements; to the contrary, it confirms that Smashburger IP holds intellectual
  3
      property and licenses it to other Smashburger entities. See Orig. Lufman Decl., ¶
  4
      3. Smashburger Franchising, which governs the franchise restaurants, see id., ¶ 4,
  5
      in turn licenses the intellectual property to Smashburger franchise restaurants, see
  6
      Smashburger Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply
  7
      Decl.). The cited evidence does not support Smashburger’s contention that the
  8
      reference to “Classic Smash™ Beef build” refers to only “lettuce, tomatoes, onions,
  9
      pickles,” but not to “the size of the patties.”
 10
                                                                           See April 3, 2018 e-
 11
      mail from David Martinelli to domestic Franchise Owners/Operators (Ex. I to
 12
      Wexler Decl.); November 11, 2016 e-mail from Andrew Selvaggio to Tom Ryan
 13
      (Ex. KK to Supp. Wexler Decl.; March 27, 2017 e-mail from Andrew Selvaggio to
 14
      Tom Ryan and Charlie Sayre (Ex. LL to Supp. Wexler Decl.); February 26, 2018
 15
      e-mail from Andrew Selvaggio to Tom Ryan (Ex. MM to Supp. Wexler Decl.);
 16
      Wexler Decl., ¶ 6 (authenticating Ex. I); Supp. Wexler Decl., ¶¶ 3-5
 17
      (authenticating Exs. KK, LL, and MM).
 18

 19
      17.   Under the “Craft Your            Disputed that either of the named defendants

 20
      Own” section, the menu refers to       own any restaurants. Orig. Lufman Decl. ¶¶

 21
      the option to “ADD A PATTY             2–4.

 22
      (+$ REG / +$ BIG),” without any

 23
      reference to a small patty.

 24
      Evidence: Wexler Decl., Ex. O

 25
      (Smashburger menu posted on

 26
      Smashburger’s website as of

 27
      December 19, 2018); Wexler

 28
                                                 -23-
                                                              PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                        OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                  Case No 8:17-cv-1474-JVS-DFM
                                                                                              4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 24 of 55 Page ID
                                  #:3686


  1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence               and Supporting Evidence
  2
      Decl., ¶ 10 (authenticating Ex. O).
  3

  4
      17.    In-N-Out’s Response: Smashburger does not dispute that the menu so

  5
      states. In-N-Out seeks partial summary judgment as to the elements of the false

  6
      advertising claim, not as to the liability of the named defendants for false

  7
      advertising. In any event, the cited evidence does not indicate that the named

  8
      defendants have no involvement with the “Double the Beef” advertisements; to the

  9
      contrary, it confirms that Smashburger IP holds intellectual property and licenses it

 10
      to other Smashburger entities. See Orig. Lufman Decl., ¶ 3. Smashburger

 11
      Franchising, which governs the franchise restaurants, see id., ¶ 4, in turn licenses

 12
      the intellectual property to Smashburger franchise restaurants, see Smashburger

 13
      Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply Decl.).

 14
      18.                                   Disputed that either of the named defendants

 15
                                            own any restaurants. Orig. Lufman Decl. ¶¶

 16
                                            2–4. Further disputed to the extent this

 17
                                            statement implies that small patties may no

 18
                                            longer be ordered at Smashburger restaurants

 19
      Evidence: December 16, 2016 e-        since, at most Smashburger restaurants, the

 20
      mail from Mr. Martinelli to           hamburgers are available in three different

 21
      Franchise Owners/Operators (Ex.       patty sizes. Lufman Decl. ¶ 2; Finkelstein

 22
      M to Wexler Decl.); July 11, 2017 Decl. ¶ 5, Ex. E.

 23
      press release (Ex. A to Wexler

 24
      Decl.); Wexler Decl., ¶¶ 2, 8

 25
      (authenticating Exs. A and M).

 26   18.    In-N-Out’s Response: In-N-Out seeks partial summary judgment as to the

 27   elements of the false advertising claim, not as to the liability of the named

 28
                                               -24-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 25 of 55 Page ID
                                  #:3687


  1     In-N-Out’s Uncontroverted            Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence              and Supporting Evidence
  2
      defendants for false advertising. In any event, the cited evidence does not indicate
  3
      that the named defendants have no involvement with the “Double the Beef”
  4
      advertisements; to the contrary, it confirms that Smashburger IP holds intellectual
  5
      property and licenses it to other Smashburger entities. See Orig. Lufman Decl., ¶
  6
      3. Smashburger Franchising, which governs the franchise restaurants, see id., ¶ 4,
  7
      in turn licenses the intellectual property to Smashburger franchise restaurants, see
  8
      Smashburger Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply
  9
      Decl.).
 10

 11
                 Furthermore, Smashburger’s evidence that it is possible to order
 12
      hamburgers in three different patty sizes does not change the fact that the menu
 13
      shows only one size of “CLASSIC SMASH™”; the small patty on the menu is
 14
      identified as “KIDS SMASH™” (with no reference to “CLASSIC”), and the large
 15
      patty on the menu is referenced only as “ADD A PATTY (+$ REG / +$ BIG),”
 16
      with no reference to “CLASSIC” or “SMASH.” See Wexler Decl., Ex. O
 17
      (Smashburger menu for Smashburger’s Culver City location downloaded on
 18
      December 19, 2018); id., ¶ 9 (authenticating Ex. O).
 19

 20
      19.   The menu includes a            Disputed that either of the named defendants

 21
      “KIDS MEALS” section, under          own any restaurants. Orig. Lufman Decl. ¶¶

 22
      which one of the options is a        2–4.

 23
      “KIDS SMASH.”

 24
      Evidence: Wexler Decl., Ex. O

 25
      (Smashburger menu posted on

 26
      Smashburger’s website as of

 27
      December 19, 2018); Wexler

 28
                                               -25-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 26 of 55 Page ID
                                  #:3688


  1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence               and Supporting Evidence
  2
      Decl., ¶ 10 (authenticating Ex. O).
  3

  4
      19.    In-N-Out’s Response: Smashburger does not dispute that the menu so

  5
      states. In-N-Out seeks partial summary judgment as to the elements of the false

  6
      advertising claim, not as to the liability of the named defendants for false

  7
      advertising. In any event, the cited evidence does not indicate that the named

  8
      defendants have no involvement with the “Double the Beef” advertisements; to the

  9
      contrary, it confirms that Smashburger IP holds intellectual property and licenses it

 10
      to other Smashburger entities. See Orig. Lufman Decl., ¶ 3. Smashburger

 11
      Franchising, which governs the franchise restaurants, see id., ¶ 4, in turn licenses

 12
      the intellectual property to Smashburger franchise restaurants, see Smashburger

 13
      Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply Decl.).

 14
      20.   The slogan “Triple the          Disputed that either of the named defendants

 15
      Cheese, Double the Beef in Every      purchase or run any advertisements. Orig.

 16
      Bite” is used by Smashburger in       Lufman Decl. ¶¶ 2–4.

 17
      various displays and

 18
      advertisements, including on its

 19
      menu, on its website, and on bus

 20
      stop shelters.

 21
      Evidence: Wexler Decl., Ex. A

 22
      (Smashburger’s July 11, 2017

 23
      press release); id., Ex. B

 24
      (Smashburger menu board image

 25
      as of September 19, 2017); id.,

 26
      Ex. N (menu page on

 27
      Smashburger’s website as of

 28
                                               -26-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 27 of 55 Page ID
                                  #:3689


  1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence               and Supporting Evidence
  2
      December 19, 2018); id., Ex. O
  3
      (Smashburger menu posted on
  4
      Smashburger’s website as of
  5
      December 19, 2018); id., Ex. P
  6
      (screenshot of main page of
  7
      Smashburger’s website as of
  8
      August 28, 2017); id., Ex. S
  9
      (photograph of display and menu
 10
      board at Smashburger’s restaurant
 11
      at L.A. Live in downtown Los
 12
      Angeles as of May 15, 2018); id.,
 13
      Ex. W (bus shelter advertisement
 14
      for Triple Double burgers);
 15
      Wexler Decl., ¶¶ 2, 3, 9-11, 13, 16
 16
      (authenticating Exs. A, B, N-P, S,
 17
      and W).
 18

 19
      20.    In-N-Out’s Response: Smashburger does not dispute that this slogan is used

 20
      in these types of advertisements. In-N-Out seeks partial summary judgment as to

 21
      the elements of the false advertising claim, not as to the liability of the named

 22
      defendants for false advertising. In any event, the cited evidence does not indicate

 23
      that the named defendants have no involvement with the “Double the Beef”

 24
      advertisements; to the contrary, it confirms that Smashburger IP holds intellectual

 25
      property and licenses it to other Smashburger entities. See Orig. Lufman Decl., ¶

 26
      3. Smashburger Franchising, which governs the franchise restaurants, see id., ¶ 4,

 27
      in turn licenses the intellectual property to Smashburger franchise restaurants, see

 28
                                               -27-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 28 of 55 Page ID
                                  #:3690


  1     In-N-Out’s Uncontroverted              Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence                and Supporting Evidence
  2
      Smashburger Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply
  3
      Decl.).
  4

  5
      21.   The slogan “Triple the          Disputed that either of the named defendants

  6
      Cheese, Double the Beef,”             purchase or run any advertisements. Orig.

  7
      without the phrase “in Every          Lufman Decl. ¶¶ 2–4.

  8
      Bite,” is used in other

  9
      Smashburger displays and

 10
      advertisements.

 11
      Evidence: Wexler Decl., Ex. A

 12
      (Smashburger’s July 11, 2017

 13
      press release); id., Ex. Q

 14
      (screenshot of main page of

 15
      Smashburger’s website as of June

 16
      12, 2018); id., Ex. R (photograph

 17
      of displays at Smashburger’s

 18
      restaurant at L.A. Live in

 19
      downtown Los Angeles as of May

 20
      15, 2018); id., Exs. T, U

 21
      (screenshots of Smashburger’s

 22
      Instagram posts dated May 8,

 23
      2018 and June 5, 2018); Wexler

 24
      Decl., ¶¶ 2, 12-14 (authenticating

 25
      Exs. A, Q, R, T, and U).

 26
      21.       In-N-Out’s Response: Smashburger does not dispute that this slogan is used

 27
      in these types of advertisements. In-N-Out seeks partial summary judgment as to

 28
                                                -28-
                                                             PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                       OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                 Case No 8:17-cv-1474-JVS-DFM
                                                                                             4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 29 of 55 Page ID
                                  #:3691


  1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence               and Supporting Evidence
  2
      the elements of the false advertising claim, not as to the liability of the named
  3
      defendants for false advertising. In any event, the cited evidence does not indicate
  4
      that the named defendants have no involvement with the “Double the Beef”
  5
      advertisements; to the contrary, it confirms that Smashburger IP holds intellectual
  6
      property and licenses it to other Smashburger entities. See Orig. Lufman Decl., ¶
  7
      3. Smashburger Franchising, which governs the franchise restaurants, see id., ¶ 4,
  8
      in turn licenses the intellectual property to Smashburger franchise restaurants, see
  9
      Smashburger Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply
 10
      Decl.).
 11

 12
      22.   For example: (1)                Disputed that either of the named defendants

 13
      Smashburger’s July 11, 2017           purchase or run any advertisements. Orig.

 14
      press release quotes Smashburger      Lufman Decl. ¶¶ 2–4.

 15
      CEO Tom Ryan as stating the

 16
      Triple Double burger contains

 17
      “[d]ouble the juicy, caramelized

 18
      beef”; (2) Smashburger has

 19
      advertisements and social media

 20
      posts using the slogan “Triple the

 21
      Cheese, Double the Beef, Triple

 22
      the Options”; and (3)

 23
      Smashburger has restaurant

 24
      displays and social media posts

 25
      for the Pub Triple Double stating

 26
      “Triple the Cheese and Double the

 27
      Beef Topped with Garlic Grilled

 28
                                               -29-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 30 of 55 Page ID
                                  #:3692


  1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence               and Supporting Evidence
  2
      Onions & Gulden’s® Mustard All
  3
      on a Pretzel Bun.”
  4
      Evidence: Wexler Decl., Ex. A
  5
      (Smashburger’s July 11, 2017
  6
      press release); id., Ex. Q
  7
      (screenshot of main page of
  8
      Smashburger’s website as of June
  9
      12, 2018); id., Ex. R (photograph
 10
      of displays at Smashburger’s
 11
      restaurant at L.A. Live in
 12
      downtown Los Angeles as of May
 13
      15, 2018); id., Exs. T, U
 14
      (screenshots of Smashburger’s
 15
      Instagram posts dated May 8,
 16
      2018 and June 5, 2018); Wexler
 17
      Decl., ¶¶ 2, 12-14 (authenticating
 18
      Exs. A, Q, R, T, and U).
 19

 20
      22.    In-N-Out’s Response: Smashburger does not dispute that these statements

 21
      have been used in these press releases and advertisements. In-N-Out seeks partial

 22
      summary judgment as to the elements of the false advertising claim, not as to the

 23
      liability of the named defendants for false advertising. In any event, the cited

 24
      evidence does not indicate that the named defendants have no involvement with

 25
      the “Double the Beef” advertisements; to the contrary, it confirms that

 26
      Smashburger IP holds intellectual property and licenses it to other Smashburger

 27
      entities. See Orig. Lufman Decl., ¶ 3. Smashburger Franchising, which governs

 28
                                               -30-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 31 of 55 Page ID
                                  #:3693


  1     In-N-Out’s Uncontroverted              Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence                and Supporting Evidence
  2
      the franchise restaurants, see id., ¶ 4, in turn licenses the intellectual property to
  3
      Smashburger franchise restaurants, see Smashburger Franchise Disclosure (Ex. A
  4
      to Wexler Motion to Amend Reply Decl.).
  5

  6
      23.   Smashburger has used the         Disputed that either of the named defendants

  7
      slogan “2x Fresh Never-Frozen          purchase or run any advertisements. Orig.

  8
      Beef” in at least one commercial.      Lufman Decl. ¶¶ 2–4.

  9
      Evidence: Wexler Decl., Ex. V

 10
      (screenshot from a Smashburger

 11
      television advertisement for its

 12
      Triple Double burger); Wexler

 13
      Decl., ¶ 15 (authenticating Ex. V).

 14
      23.       In-N-Out’s Response: Smashburger does not dispute that this slogan is used

 15
      in these types of advertisements. In-N-Out seeks partial summary judgment as to

 16
      the elements of the false advertising claim, not as to the liability of the named

 17
      defendants for false advertising. In any event, the cited evidence does not indicate

 18
      that the named defendants have no involvement with the “Double the Beef”

 19
      advertisements; to the contrary, it confirms that Smashburger IP holds intellectual

 20
      property and licenses it to other Smashburger entities. See Orig. Lufman Decl., ¶

 21
      3. Smashburger Franchising, which governs the franchise restaurants, see id., ¶ 4,

 22
      in turn licenses the intellectual property to Smashburger franchise restaurants, see

 23
      Smashburger Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply

 24
      Decl.).

 25   24.   According to In-N-Out’s          Undisputed.

 26   website, In-N-Out has 343

 27   restaurants, with 32 locations in

 28
                                                 -31-
                                                              PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                        OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                  Case No 8:17-cv-1474-JVS-DFM
                                                                                              4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 32 of 55 Page ID
                                  #:3694


  1     In-N-Out’s Uncontroverted            Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence              and Supporting Evidence
  2
      Arizona, 243 locations in
  3
      California, 19 locations in
  4
      Nevada, two locations in Oregon,
  5
      37 locations in Texas, and 10
  6
      locations in Utah.
  7
      Evidence: Wexler Decl., ¶ 17, Ex.
  8
      X (screenshots from In-N-Out’s
  9
      website).
 10

 11
      24.    In-N-Out’s Response: Undisputed by Smashburger.

 12
      25.   According to                   Disputed that either of the named

 13
      Smashburger’s website,               defendants own any restaurants. Orig.

 14
      Smashburger has 323 restaurants      Lufman Decl. ¶¶ 2–4. Further disputed

 15
      in the United States, with 28        to the extent this implies that Smashburger

 16
      locations in Arizona, 31 locations   does not have restaurants in other locations.

 17
      in California, nine locations in     https://locations.smashburger.com/unitedstates

 18
      Nevada, 34 locations in Texas,       reflects 322 restaurants in the United States,

 19
      and six locations in Utah.           with 28 locations in Arizona, 31 locations in

 20
      Evidence: Wexler Decl., ¶ 18, Ex. California, 9 locations in Nevada, 34 locations

 21
      Y (screenshots from                  in Texas, and 6 locations in Utah, but with

 22
      Smashburger’s website).              locations also in Alabama, Alaska, Arkansas,

 23
                                           Colorado, Connecticut, Florida, Georgia,

 24
                                           Idaho, Illinois, Indiana, Iowa, Kansas,

 25
                                           Kentucky, Louisiana, Maryland,

 26
                                           Massachusetts, Michigan, Minnesota,

 27
                                           Missouri, Nebraska, New Jersey, New York,

 28
                                              -32-
                                                           PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                     OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                               Case No 8:17-cv-1474-JVS-DFM
                                                                                           4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 33 of 55 Page ID
                                  #:3695


  1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence               and Supporting Evidence
  2
                                            North Carolina, North Dakota, Ohio,
  3
                                            Oklahoma, Pennsylvania, Rhode Island, South
  4
                                            Carolina, Utah, Virginia, Washington, and
  5
                                            Wisconsin.
  6

  7
      25.    In-N-Out’s Response: In-N-Out seeks partial summary judgment as to the

  8
      elements of the false advertising claim, not as to the liability of the named

  9
      defendants for false advertising. In any event, the cited evidence does not indicate

 10
      that the named defendants have no involvement with the “Double the Beef”

 11
      advertisements; to the contrary, it confirms that Smashburger IP holds intellectual

 12
      property and licenses it to other Smashburger entities. See Orig. Lufman Decl., ¶

 13
      3. Smashburger Franchising, which governs the franchise restaurants, see id., ¶ 4,

 14
      in turn licenses the intellectual property to Smashburger franchise restaurants, see

 15
      Smashburger Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply

 16
      Decl.). Undisputed that Smashburger has locations in states other than those

 17
      identified, as the fact indicates by stating that Smashburger has 323 locations in the

 18
      United States and identifying 108 locations in the five identified states.

 19
      26.   A significant majority of       Disputed that either of the named defendants

 20
      Smashburger’s restaurants in the      own any restaurants. Orig. Lufman Decl. ¶¶

 21
      states where In-N-Out has             2–4. Further disputed as to the vague terms

 22
      restaurants are located in close      “significant majority” and “close proximity.”

 23
      proximity to In-N-Out restaurants. Wexler Decl., Ex. Z shows many restaurants

 24
      Evidence: Wexler Decl., ¶¶ 19,        supposedly in “close proximity,” which are

 25
      19.a, Ex. Z (screenshots using In-    actually as far as 20 miles away

 26
      N-Out website’s store locator to

 27
      identify In-N-Out locations near

 28
                                               -33-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 34 of 55 Page ID
                                  #:3696


  1     In-N-Out’s Uncontroverted              Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence                and Supporting Evidence
  2
      towns where Smashburger
  3
      restaurants are located).
  4

  5
      26.    In-N-Out’s Response: In-N-Out seeks partial summary judgment as to the

  6
      elements of the false advertising claim, not as to the liability of the named

  7
      defendants for false advertising. In any event, the cited evidence does not indicate

  8
      that the named defendants have no involvement with the “Double the Beef”

  9
      advertisements; to the contrary, it confirms that Smashburger IP holds intellectual

 10
      property and licenses it to other Smashburger entities. See Orig. Lufman Decl., ¶

 11
      3. Smashburger Franchising, which governs the franchise restaurants, see id., ¶ 4,

 12
      in turn licenses the intellectual property to Smashburger franchise restaurants, see

 13
      Smashburger Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply

 14
      Decl.). Information clarifying “significant majority” and “close proximity” is set

 15
      forth in paragraphs 19.b – 19.e of the Wexler Declaration and Exhibit Z thereto.

 16
      Exhibit Z to the Wexler Declaration provides information concerning the

 17
      proximity to In-N-Out restaurants of all Smashburger restaurants that are located in

 18
      states where both Smashburger and In-N-Out have locations, without indicating

 19
      that all such restaurants are in “close proximity” to In-N-Out restaurants. The

 20
      Wexler Declaration refers to the Smashburger restaurant (in Funner, California)

 21
      that is located 20 miles away from four In-N-Out restaurants as one of the three

 22
      Smashburger restaurants in California that is not located in, or within six miles, of

 23
      the town of an In-N-Out restaurant. See Wexler Decl., ¶ 19.c, Ex. Z, at 12.

 24
      Smashburger does not dispute that paragraphs 19.b – 19.e of the Wexler

 25
      Declaration accurately states the proximity of Smashburger restaurants to In-N-Out

 26
      restaurants, as set forth in Exhibit Z to that declaration.

 27
      27.   There are In-N-Out               Disputed that either of the named defendants

 28
                                                -34-
                                                             PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                       OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                 Case No 8:17-cv-1474-JVS-DFM
                                                                                             4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 35 of 55 Page ID
                                  #:3697


  1     In-N-Out’s Uncontroverted              Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence                and Supporting Evidence
  2
      restaurants in, or within five miles own any restaurants. Orig. Lufman Decl. ¶¶
  3
      of, the towns of all but two of       2–4.
  4
      Smashburger’s restaurants in
  5
      Arizona (and one of those two
  6
      Smashburger restaurants is
  7
      located within 12.5 miles of four
  8
      In-N-Out restaurants).
  9
      Evidence: Wexler Decl., ¶¶ 19,
 10
      19.b, Ex. Z, at 1-7 (screenshots
 11
      using In-N-Out website’s store
 12
      locator to identify In-N-Out
 13
      locations near towns in Arizona
 14
      where Smashburger restaurants
 15
      are located).
 16

 17
      27.    In-N-Out’s Response: Smashburger does not dispute the stated proximity

 18
      between the In-N-Out restaurants and the Smashburger restaurants. In-N-Out

 19
      seeks partial summary judgment as to the elements of the false advertising claim,

 20
      not as to the liability of the named defendants for false advertising. In any event,

 21
      the cited evidence does not indicate that the named defendants have no

 22
      involvement with the “Double the Beef” advertisements; to the contrary, it

 23
      confirms that Smashburger IP holds intellectual property and licenses it to other

 24
      Smashburger entities. See Orig. Lufman Decl., ¶ 3. Smashburger Franchising,

 25
      which governs the franchise restaurants, see id., ¶ 4, in turn licenses the intellectual

 26
      property to Smashburger franchise restaurants, see Smashburger Franchise

 27
      Disclosure (Ex. A to Wexler Motion to Amend Reply Decl.).

 28
                                                -35-
                                                             PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                       OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                 Case No 8:17-cv-1474-JVS-DFM
                                                                                             4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 36 of 55 Page ID
                                  #:3698


  1     In-N-Out’s Uncontroverted              Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence                and Supporting Evidence
  2
      28.   There are In-N-Out              Disputed that either of the named defendants
  3
      restaurants in, or within six miles   own any restaurants. Orig. Lufman Decl. ¶¶
  4
      of, the towns of all but three of     2–4.
  5
      Smashburger’s restaurants in
  6
      California (and two of those three
  7
      Smashburger restaurants are each
  8
      located within nine miles of two
  9
      In-N-Out restaurants).
 10
      Evidence: Wexler Decl., ¶¶ 19,
 11
      19.c, Ex. Z, at 8-19 (screenshots
 12
      using In-N-Out website’s store
 13
      locator to identify In-N-Out
 14
      locations near towns in California
 15
      where Smashburger restaurants
 16
      are located).
 17

 18
      28.    In-N-Out’s Response: Smashburger does not dispute the stated proximity

 19
      between the In-N-Out restaurants and the Smashburger restaurants. In-N-Out

 20
      seeks partial summary judgment as to the elements of the false advertising claim,

 21
      not as to the liability of the named defendants for false advertising. In any event,

 22
      the cited evidence does not indicate that the named defendants have no

 23
      involvement with the “Double the Beef” advertisements; to the contrary, it

 24
      confirms that Smashburger IP holds intellectual property and licenses it to other

 25
      Smashburger entities. See Orig. Lufman Decl., ¶ 3. Smashburger Franchising,

 26
      which governs the franchise restaurants, see id., ¶ 4, in turn licenses the intellectual

 27
      property to Smashburger franchise restaurants, see Smashburger Franchise

 28
                                                -36-
                                                             PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                       OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                 Case No 8:17-cv-1474-JVS-DFM
                                                                                             4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 37 of 55 Page ID
                                  #:3699


  1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence               and Supporting Evidence
  2
      Disclosure (Ex. A to Wexler Motion to Amend Reply Decl.).
  3

  4
      29.   There are In-N-Out              Disputed that either of the named defendants

  5
      restaurants in, or within 3.4 miles   own any restaurants. Orig. Lufman Decl. ¶¶

  6
      of, the towns of all but one of       2–4.

  7
      Smashburger’s restaurants in

  8
      Nevada and Utah (and that

  9
      Smashburger restaurant is located

 10
      within 12 miles of four In-N-Out

 11
      restaurants).

 12
      Evidence: Wexler Decl., ¶¶ 19,

 13
      19.d, Ex. Z, at 20, 29-31

 14
      (screenshots using In-N-Out

 15
      website’s store locator to identify

 16
      In-N-Out locations near towns in

 17
      Nevada and Utah where

 18
      Smashburger restaurants are

 19
      located).

 20
      29.    In-N-Out’s Response: Smashburger does not dispute the stated proximity

 21
      between the In-N-Out restaurants and the Smashburger restaurants. In-N-Out

 22
      seeks partial summary judgment as to the elements of the false advertising claim,

 23
      not as to the liability of the named defendants for false advertising. In any event,

 24
      the cited evidence does not indicate that the named defendants have no

 25
      involvement with the “Double the Beef” advertisements; to the contrary, it

 26
      confirms that Smashburger IP holds intellectual property and licenses it to other

 27
      Smashburger entities. See Orig. Lufman Decl., ¶ 3. Smashburger Franchising,

 28
                                               -37-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 38 of 55 Page ID
                                  #:3700


  1     In-N-Out’s Uncontroverted              Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence                and Supporting Evidence
  2
      which governs the franchise restaurants, see id., ¶ 4, in turn licenses the intellectual
  3
      property to Smashburger franchise restaurants, see Smashburger Franchise
  4
      Disclosure (Ex. A to Wexler Motion to Amend Reply Decl.).
  5

  6
      30.   In Texas, there are In-N-       Disputed that either of the named defendants

  7
      Out restaurants in, or within 6.2     own any restaurants. Orig. Lufman Decl. ¶¶

  8
      miles of, the towns of 12             2–4.

  9
      Smashburger restaurants.

 10
      Evidence: Wexler Decl., ¶¶ 19,

 11
      19.e, Ex. Z, at 21-29 (screenshots

 12
      using In-N-Out website’s store

 13
      locator to identify In-N-Out

 14
      locations near towns in Texas

 15
      where Smashburger restaurants

 16
      are located).

 17
      30.    In-N-Out’s Response: Smashburger does not dispute the stated proximity

 18
      between the In-N-Out restaurants and the Smashburger restaurants. In-N-Out

 19
      seeks partial summary judgment as to the elements of the false advertising claim,

 20
      not as to the liability of the named defendants for false advertising. In any event,

 21
      the cited evidence does not indicate that the named defendants have no

 22
      involvement with the “Double the Beef” advertisements; to the contrary, it

 23
      confirms that Smashburger IP holds intellectual property and licenses it to other

 24
      Smashburger entities. See Orig. Lufman Decl., ¶ 3. Smashburger Franchising,

 25
      which governs the franchise restaurants, see id., ¶ 4, in turn licenses the intellectual

 26
      property to Smashburger franchise restaurants, see Smashburger Franchise

 27
      Disclosure (Ex. A to Wexler Motion to Amend Reply Decl.).

 28
                                                -38-
                                                             PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                       OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                 Case No 8:17-cv-1474-JVS-DFM
                                                                                             4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 39 of 55 Page ID
                                  #:3701


  1     In-N-Out’s Uncontroverted         Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence           and Supporting Evidence
  2
      31.                               Disputed that either of the named defendants
  3
                                        own any restaurants. Orig. Lufman Decl. ¶¶
  4
                                        2–4. Further disputed that a 2014 report has
  5
                                        any bearing on current customer overlap, and
  6
                                        that report is being objected to. In addition,
  7
                                        In-N-Out does not consider Smashburger to be
  8
                                        a competitor to In-N-Out. Finkelstein Decl.,
  9
                                        Ex. C (“Barnard Depo.”), at 74:19–75:4, 88:7-
 10
                                        12; Ex. D (“Lee Depo.”), at 48:8-49:9.
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22
      Evidence: December 2014
 23
      Smashburger Competitive
 24
      Position Assessment prepared by
 25
      Market Perceptions for
 26
      Smashburger (Ex. AA to Wexler
 27
      Decl.); Wexler Decl., ¶ 20
 28
                                           -39-
                                                        PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                  OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                            Case No 8:17-cv-1474-JVS-DFM
                                                                                        4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 40 of 55 Page ID
                                  #:3702


  1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence               and Supporting Evidence
  2
      (authenticating Ex. AA).
  3

  4
      31.       In-N-Out’s Response: In-N-Out seeks partial summary judgment as to the

  5
      elements of the false advertising claim, not as to the liability of the named

  6
      defendants for false advertising. In any event, the cited evidence does not indicate

  7
      that the named defendants have no involvement with the “Double the Beef”

  8
      advertisements; to the contrary, it confirms that Smashburger IP holds intellectual

  9
      property and licenses it to other Smashburger entities. See Orig. Lufman Decl., ¶

 10
      3. Smashburger Franchising, which governs the franchise restaurants, see id., ¶ 4,

 11
      in turn licenses the intellectual property to Smashburger franchise restaurants, see

 12
      Smashburger Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply

 13
      Decl.).

 14

 15
                                  Neither Mr. Barnard nor Ms. Lee were designated by In-

 16
      N-Out as a Rule 30(b)(6) witness with regard to competitors, so Smashburger is

 17
      wrong in saying that “In-N-Out” does not consider Smashburger to a competitor to

 18
      In-N-Out. In any event, Mr. Barnard testified only that “I don’t consider us having

 19
      competitors in our space, direct competitors,” Barnard Decl. at 74:21 – 75:4 (Ex. C

 20
      to Finkelstein Decl.) [Dkt. 156-1], and Ms. Lee testified only that “I personally

 21
      don’t pay attention to competitors, so I don’t really know,” Lee Decl. at 48:20 –

 22
      49:9 (Ex. D to Finkelstein Decl.) [Dkt. 156-1]. Smashburger has introduced no

 23
      evidence to dispute that it considers In-N-Out a competitor.

 24
      32.                                   Disputed that either of the named defendants

 25
                                            own any restaurants. Orig. Lufman Decl. ¶¶

 26
                                            2–4. Further, In-N-Out does not consider

 27
                                            Smashburger to be a competitor to In-N-Out.

 28
                                               -40-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 41 of 55 Page ID
                                  #:3703


  1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence               and Supporting Evidence
  2
                                            Finkelstein Decl., Ex. C (“Barnard Depo.”), at
  3
      Evidence: Smashburger’s 2017          74:19–75:4, 88:7-12; Ex. D (“Lee Depo.”), at
  4
      Marketing Update (Ex. BB to           48:8-49:9. Further disputed as to In-N-Out’s
  5
      Wexler Decl.); Wexler Decl., ¶ 21 characterization of the exhibit.
  6
      (authenticating Ex. BB).
  7

  8
      32.    In-N-Out’s Response: In-N-Out seeks partial summary judgment as to the

  9
      elements of the false advertising claim, not as to the liability of the named

 10
      defendants for false advertising. In any event, the cited evidence does not indicate

 11
      that the named defendants have no involvement with the “Double the Beef”

 12
      advertisements; to the contrary, it confirms that Smashburger IP holds intellectual

 13
      property and licenses it to other Smashburger entities. See Orig. Lufman Decl., ¶

 14
      3. Smashburger Franchising, which governs the franchise restaurants, see id., ¶ 4,

 15
      in turn licenses the intellectual property to Smashburger franchise restaurants, see

 16
      Smashburger Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply

 17
      Decl.). Neither Mr. Barnard nor Ms. Lee were designated by In-N-Out as a Rule

 18
      30(b)(6) witness with regard to competitors, so Smashburger is wrong in saying

 19
      that In-N-Out does not consider Smashburger to a competitor to In-N-Out. In any

 20
      event, Mr. Barnard testified only that “I don’t consider us having competitors in

 21
      our space, direct competitors,” Barnard Decl. at 74:21 – 75:4 (Ex. C to Finkelstein

 22
      Decl.) [Dkt. 156-1], and Ms. Lee testified only that “I personally don’t pay

 23
      attention to competitors, so I don’t really know,” Lee Decl. at 48:20 – 49:9 (Ex. D

 24
      to Finkelstein Decl.) [Dkt. 156-1]. Smashburger has introduced no evidence to

 25
      dispute that it considers In-N-Out a competitor. Smashburger does not indicate

 26
      why it disputes In-N-Out’s characterization of the exhibit.

 27
      33.                                   Disputed that either of the named defendants

 28
                                               -41-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 42 of 55 Page ID
                                  #:3704


  1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence               and Supporting Evidence
  2
                                            purchase or run any advertisements, or created
  3
                                            this survey. Orig. Lufman Decl. ¶¶ 2–4.
  4
                                            Further, this survey is being objected to.
  5

  6
      Evidence: September 30, 2016 e-
  7
      mail from Dennis Smythe to Tom
  8
      Ryan (Ex. CC to Wexler Decl.);
  9
      Wexler Decl., ¶ 22 (authenticating
 10
      Ex. CC).
 11

 12
      33.    In-N-Out’s Response: Smashburger does not dispute that this survey was

 13
      created by an employee of a Smashburger entity, and it states no basis for

 14
      objecting to the survey. In-N-Out seeks partial summary judgment as to the

 15
      elements of the false advertising claim, not as to the liability of the named

 16
      defendants for false advertising. In any event, the cited evidence does not indicate

 17
      that the named defendants have no involvement with the “Double the Beef”

 18
      advertisements; to the contrary, it confirms that Smashburger IP holds intellectual

 19
      property and licenses it to other Smashburger entities. See Orig. Lufman Decl., ¶

 20
      3. Smashburger Franchising, which governs the franchise restaurants, see id., ¶ 4,

 21
      in turn licenses the intellectual property to Smashburger franchise restaurants, see

 22
      Smashburger Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply

 23
      Decl.). The cited evidence does not indicate that the named defendants had no

 24
      involvement in creating the survey.

 25
      34.                                   Disputed that either of the named defendants

 26
                                            purchase or run any advertisements, or created

 27
                                            this survey. Orig. Lufman Decl. ¶¶ 2–4.

 28
                                               -42-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 43 of 55 Page ID
                                  #:3705


  1     In-N-Out’s Uncontroverted              Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence                and Supporting Evidence
  2
                                            Further, this survey is being objected to.
  3

  4

  5

  6

  7

  8

  9

 10

 11

 12
      Evidence: September 30, 2016 e-
 13
      mail from Dennis Smythe to Tom
 14
      Ryan (Ex. CC to Wexler Decl.);
 15
      Wexler Decl., ¶ 22 (authenticating
 16
      Ex. CC).
 17

 18
      34.    In-N-Out’s Response: Smashburger does not dispute that this survey

 19
      provides the information set forth in the fact, and it states no basis for objecting to

 20
      the survey. In-N-Out seeks partial summary judgment as to the elements of the

 21
      false advertising claim, not as to the liability of the named defendants for false

 22
      advertising. In any event, the cited evidence does not indicate that the named

 23
      defendants have no involvement with the “Double the Beef” advertisements; to the

 24
      contrary, it confirms that Smashburger IP holds intellectual property and licenses it

 25
      to other Smashburger entities. See Orig. Lufman Decl., ¶ 3. Smashburger

 26
      Franchising, which governs the franchise restaurants, see id., ¶ 4, in turn licenses

 27
      the intellectual property to Smashburger franchise restaurants, see Smashburger

 28
                                                -43-
                                                             PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                       OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                 Case No 8:17-cv-1474-JVS-DFM
                                                                                             4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 44 of 55 Page ID
                                  #:3706


  1     In-N-Out’s Uncontroverted              Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence                and Supporting Evidence
  2
      Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply Decl.). The cited
  3
      evidence does not indicate that the named defendants had no involvement in
  4
      creating the survey.
  5

  6
      35.                                   Disputed that either of the named defendants

  7
                                            purchase or run any advertisements, or created

  8
                                            this survey. Orig. Lufman Decl. ¶¶ 2–4.

  9
                                            Further, this survey is being objected to.

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
      Evidence: September 30, 2016 e-

 20
      mail from Dennis Smythe to Tom

 21
      Ryan (Ex. CC to Wexler Decl.);

 22
      Wexler Decl., ¶ 22 (authenticating

 23
      Ex. CC).

 24
      35.    In-N-Out’s Response: Smashburger does not dispute that this survey

 25
      provides the information set forth in the fact, and it states no basis for objecting to

 26
      the survey. In-N-Out seeks partial summary judgment as to the elements of the

 27
      false advertising claim, not as to the liability of the named defendants for false

 28
                                                -44-
                                                             PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                       OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                 Case No 8:17-cv-1474-JVS-DFM
                                                                                             4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 45 of 55 Page ID
                                  #:3707


  1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence               and Supporting Evidence
  2
      advertising. In any event, the cited evidence does not indicate that the named
  3
      defendants have no involvement with the “Double the Beef” advertisements; to the
  4
      contrary, it confirms that Smashburger IP holds intellectual property and licenses it
  5
      to other Smashburger entities. See Orig. Lufman Decl., ¶ 3. Smashburger
  6
      Franchising, which governs the franchise restaurants, see id., ¶ 4, in turn licenses
  7
      the intellectual property to Smashburger franchise restaurants, see Smashburger
  8
      Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply Decl.). The cited
  9
      evidence does not indicate that the named defendants had no involvement in
 10
      creating the survey.
 11

 12
      36.                                   Disputed that either of the named defendants

 13
                                            purchase or run any advertisements, or created

 14
                                            this survey. Orig. Lufman Decl. ¶¶ 2–4.

 15
                                            Further, this survey is being objected to.

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
      Evidence: September 30, 2016 e-

 26
      mail from Dennis Smythe to Tom

 27
      Ryan (Ex. CC to Wexler Decl.);

 28
                                               -45-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 46 of 55 Page ID
                                  #:3708


  1     In-N-Out’s Uncontroverted              Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence                and Supporting Evidence
  2
      Wexler Decl., ¶ 22 (authenticating
  3
      Ex. CC).
  4

  5
      36.    In-N-Out’s Response: Smashburger does not dispute that this survey

  6
      provides the information set forth in the fact, and it states no basis for objecting to

  7
      the survey. In-N-Out seeks partial summary judgment as to the elements of the

  8
      false advertising claim, not as to the liability of the named defendants for false

  9
      advertising. In any event, the cited evidence does not indicate that the named

 10
      defendants have no involvement with the “Double the Beef” advertisements; to the

 11
      contrary, it confirms that Smashburger IP holds intellectual property and licenses it

 12
      to other Smashburger entities. See Orig. Lufman Decl., ¶ 3. Smashburger

 13
      Franchising, which governs the franchise restaurants, see id., ¶ 4, in turn licenses

 14
      the intellectual property to Smashburger franchise restaurants, see Smashburger

 15
      Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply Decl.). The cited

 16
      evidence does not indicate that the named defendants had no involvement in

 17
      creating the survey.

 18
      37.                                   Disputed that either of the named defendants

 19
                                            purchase or run any advertisements, or created

 20
                                            this survey. Orig. Lufman Decl. ¶¶ 2–4.

 21
                                            Further, this survey is being objected to.

 22

 23

 24

 25

 26

 27

 28
                                                -46-
                                                             PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                       OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                 Case No 8:17-cv-1474-JVS-DFM
                                                                                             4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 47 of 55 Page ID
                                  #:3709


  1     In-N-Out’s Uncontroverted              Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence                and Supporting Evidence
  2

  3

  4
      Evidence: September 30, 2016 e-
  5
      mail from Dennis Smythe to Tom
  6
      Ryan (Ex. CC to Wexler Decl.);
  7
      Wexler Decl., ¶ 22 (authenticating
  8
      Ex. CC).
  9

 10
      37.    In-N-Out’s Response: Smashburger does not dispute that this survey

 11
      provides the information set forth in the fact, and it states no basis for objecting to

 12
      the survey. In-N-Out seeks partial summary judgment as to the elements of the

 13
      false advertising claim, not as to the liability of the named defendants for false

 14
      advertising. In any event, the cited evidence does not indicate that the named

 15
      defendants have no involvement with the “Double the Beef” advertisements; to the

 16
      contrary, it confirms that Smashburger IP holds intellectual property and licenses it

 17
      to other Smashburger entities. See Orig. Lufman Decl., ¶ 3. Smashburger

 18
      Franchising, which governs the franchise restaurants, see id., ¶ 4, in turn licenses

 19
      the intellectual property to Smashburger franchise restaurants, see Smashburger

 20
      Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply Decl.). The cited

 21
      evidence does not indicate that the named defendants had no involvement in

 22
      creating the survey.

 23
      38.                                   Disputed that either of the named defendants

 24
                                            purchase or run any advertisements, or created

 25
                                            this survey. Orig. Lufman Decl. ¶¶ 2–4.

 26
                                            Further, this survey is being objected to.

 27
                                            Further disputed as to accuracy of this

 28
                                                -47-
                                                             PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                       OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                 Case No 8:17-cv-1474-JVS-DFM
                                                                                             4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 48 of 55 Page ID
                                  #:3710


  1     In-N-Out’s Uncontroverted               Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence                 and Supporting Evidence
  2
      Evidence: September 30, 2016 e-         statement. For instance, the Big Mac, a
  3
      mail from Dennis Smythe to Tom          “double” burger, is listed as 3.2 ounces, which
  4
      Ryan (Ex. CC to Wexler Decl.);          is less than other “single” McDonalds burgers.
  5
      Wexler Decl., ¶ 22 (authenticating Ex. CC to Wexler Decl. In addition, to the
  6
      Ex. CC).                                extent this implies that other fast food
  7
                                              restaurants’ “double” burgers always include
  8
                                              twice the quantify of beef of “single” burgers,
  9
                                              that is disputed. For instance, Carl’s Jr.’s
 10
                                              “California Classic Double Cheeseburger”
 11
                                              does not have twice the quantity of beef of the
 12
                                              basic “Famous Star” burger. Finkelstein Decl.
 13
                                              ¶ 7, Ex. G.
 14

 15
      38.    In-N-Out’s Response: Smashburger does not dispute that this survey

 16
      provides the information set forth in the fact, and it states no basis for objecting to

 17
      the survey. Smashburger’s contention that McDonald’s Big Mac is a double

 18
      burger does not dispute the fact that

 19

 20
                                                                  See September 30, 2016 e-

 21
      mail from Dennis Smythe to Tom Ryan (Ex. CC to Wexler Decl.); Wexler Decl., ¶

 22
      22 (authenticating Ex. CC). Smashburger’s contention that Carl’s Jr. is selling one

 23
      double burger that does not have twice as much beef as the “Famous Star” burger

 24
      does not dispute the fact that

 25

 26
      See id. Smashburger cites no evidence that either McDonald’s or Carl’s Jr. is

 27
      advertising the Big Mac or the California Classic Double Cheeseburger as

 28
                                                 -48-
                                                              PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                        OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                  Case No 8:17-cv-1474-JVS-DFM
                                                                                              4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 49 of 55 Page ID
                                  #:3711


  1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence               and Supporting Evidence
  2
      containing “Double the Beef.” In-N-Out seeks partial summary judgment as to the
  3
      elements of the false advertising claim, not as to the liability of the named
  4
      defendants for false advertising. In any event, the cited evidence does not indicate
  5
      that the named defendants have no involvement with the “Double the Beef”
  6
      advertisements; to the contrary, it confirms that Smashburger IP holds intellectual
  7
      property and licenses it to other Smashburger entities. See Orig. Lufman Decl., ¶
  8
      3. Smashburger Franchising, which governs the franchise restaurants, see id., ¶ 4,
  9
      in turn licenses the intellectual property to Smashburger franchise restaurants, see
 10
      Smashburger Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply
 11
      Decl.). The cited evidence does not indicate that the named defendants had no
 12
      involvement in creating the survey.
 13

 14
      39.   Smashburger recently            Disputed that either of the named defendants

 15
      posted an update on its website for purchase or run any advertisements. Orig.

 16
      its Colorado and Dallas locations     Lufman Decl. ¶¶ 2–4.

 17
      to show a price of $4.59 for “Any

 18
      Smashburger,” and a price of

 19
      $6.99 for what is described as

 20
      “—NEW!— Bigger, Beefier

 21
      Triple Double Smashburger.”

 22
      Evidence: Wexler Decl., Ex. DD

 23
      (screenshot from Smashburger’s

 24
      website of a web page titled “CO

 25
      & Dallas Update,” taken on

 26
      December 24, 2018); Wexler

 27
      Decl., ¶ 23 (authenticating Ex.

 28
                                               -49-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 50 of 55 Page ID
                                  #:3712


  1     In-N-Out’s Uncontroverted              Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence                and Supporting Evidence
  2
      DD).
  3

  4
      39.       In-N-Out’s Response: Smashburger does not dispute that the website for its

  5
      Colorado and Dallas locations so states. In-N-Out seeks partial summary judgment

  6
      as to the elements of the false advertising claim, not as to the liability of the named

  7
      defendants for false advertising. In any event, the cited evidence does not indicate

  8
      that the named defendants have no involvement with the “Double the Beef”

  9
      advertisements; to the contrary, it confirms that Smashburger IP holds intellectual

 10
      property and licenses it to other Smashburger entities. See Orig. Lufman Decl., ¶

 11
      3. Smashburger Franchising, which governs the franchise restaurants, see id., ¶ 4,

 12
      in turn licenses the intellectual property to Smashburger franchise restaurants, see

 13
      Smashburger Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply

 14
      Decl.).

 15
      40.    The page goes on to state:      Undisputed.
                  TWO NEW
 16          SIZES. TWO NEW
             PRICES. SAME
 17          GREAT TASTE.
 18                 Hey, Colorado
             and Dallas Smash
 19          Fans! You may have
             noticed some
 20          changes in our menu,
             and we’re here to
 21          provide some
             information to help
 22          you navigate through
             these updates.
 23
                     Now you can
 24          enjoy your favorite
             Smashburger for just
 25          $4.59! Better yet,
             upgrade your go-to
 26          Smashburger with
             triple the cheese and
 27          double the beef in
             every bite for just
 28
                                                -50-
                                                             PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                       OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                 Case No 8:17-cv-1474-JVS-DFM
                                                                                             4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 51 of 55 Page ID
                                  #:3713


  1     In-N-Out’s Uncontroverted          Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence            and Supporting Evidence
  2
             $6.99. Welcome to
  3          the home of the
             Triple Double burger.
  4
                    Although our
  5          sizes and prices
             changed, our
  6          mouthwatering
             recipes haven’t. . . .
  7
      Evidence: Wexler Decl., Ex. DD
  8
      (screenshot from Smashburger’s
  9
      website of a web page titled “CO
 10
      & Dallas Update,” taken on
 11
      December 24, 2018); Wexler
 12
      Decl., ¶ 23 (authenticating Ex.
 13
      DD).
 14

 15
      40.    In-N-Out’s Response: Undisputed by Smashburger.

 16
      41.    Smashburger’s new menu      Disputed that either of the named defendants

 17
      for a Texas restaurant includes    own any restaurants. Orig. Lufman Decl. ¶¶

 18
      prices of $4.59 for a              2–4.

 19
      “Smashburger” and $6.99 for a

 20
      “Triple Double Smashburger.”

 21
      Evidence: Wexler Decl., Ex. EE

 22
      (menu for Smashburger’s

 23
      Addison, Texas location,

 24
      downloaded on December 24,

 25
      2018); Wexler Decl., ¶ 23

 26
      (authenticating Ex. EE).

 27   41.    In-N-Out’s Response: Smashburger does not dispute that the new menu for

 28
                                            -51-
                                                         PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                   OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                             Case No 8:17-cv-1474-JVS-DFM
                                                                                         4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 52 of 55 Page ID
                                  #:3714


  1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence               and Supporting Evidence
  2
      the Texas restaurant so states. In-N-Out seeks partial summary judgment as to the
  3
      elements of the false advertising claim, not as to the liability of the named
  4
      defendants for false advertising. In any event, the cited evidence does not indicate
  5
      that the named defendants have no involvement with the “Double the Beef”
  6
      advertisements; to the contrary, it confirms that Smashburger IP holds intellectual
  7
      property and licenses it to other Smashburger entities. See Orig. Lufman Decl., ¶
  8
      3. Smashburger Franchising, which governs the franchise restaurants, see id., ¶ 4,
  9
      in turn licenses the intellectual property to Smashburger franchise restaurants, see
 10
      Smashburger Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply
 11
      Decl.).
 12

 13
      42.   The “Craft Your Own”            Disputed that either of the named defendants

 14
      section of the menu states that the   own any restaurants. Orig. Lufman Decl. ¶¶

 15
      Smashburger beef patty has 270        2–4.

 16
      calories and the Triple Double

 17
      Smashburger beef patty has 530

 18
      calories. Farther down in that

 19
      section, the menu indicates a

 20
      single beef patty has 270 calories.

 21
      Evidence: Wexler Decl., Ex. EE

 22
      (menu for Smashburger’s

 23
      Addison, Texas location,

 24
      downloaded on December 24,

 25
      2018); Wexler Decl., ¶ 23

 26
      (authenticating Ex. EE).

 27
      42.       In-N-Out’s Response: Smashburger does not dispute that the new menu for

 28
                                               -52-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 53 of 55 Page ID
                                  #:3715


  1     In-N-Out’s Uncontroverted             Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence               and Supporting Evidence
  2
      the Texas restaurant so states. In-N-Out seeks partial summary judgment as to the
  3
      elements of the false advertising claim, not as to the liability of the named
  4
      defendants for false advertising. In any event, the cited evidence does not indicate
  5
      that the named defendants have no involvement with the “Double the Beef”
  6
      advertisements; to the contrary, it confirms that Smashburger IP holds intellectual
  7
      property and licenses it to other Smashburger entities. See Orig. Lufman Decl., ¶
  8
      3. Smashburger Franchising, which governs the franchise restaurants, see id., ¶ 4,
  9
      in turn licenses the intellectual property to Smashburger franchise restaurants, see
 10
      Smashburger Franchise Disclosure (Ex. A to Wexler Motion to Amend Reply
 11
      Decl.).
 12

 13
      43.   In response to In-N-Out’s       Undisputed.

 14
      interrogatory asking Smashburger

 15
      IP to “[s]tate all facts supporting

 16
      your contention that the DOUBLE

 17
      THE BEEF SLOGANS are not

 18
      false or misleading,” Smashburger

 19
      IP responded:
                   Plaintiff has
 20         the burden of proving
            that Defendants’
 21         advertising or
            promotional material
 22         is false or
            misleading—
 23         Smashburger IP does
            not bear the burden
 24         of proving it is not
            false or misleading.
 25         Nevertheless,
            “double the beef”
 26         refers to the fact that
            the sandwich has two
 27         layers of beef, which
            is further clarified by
 28
                                               -53-
                                                            PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                      OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                                Case No 8:17-cv-1474-JVS-DFM
                                                                                            4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 54 of 55 Page ID
                                  #:3716


  1     In-N-Out’s Uncontroverted        Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence          and Supporting Evidence
  2
            the statement “in
  3         every bite.” That is,
            in every bite, a
  4         consumer gets the
            sensation of biting
  5         into two beef patties,
            rather than a single
  6         patty. Further, even
            if a consumer were to
  7         misunderstand
            “double the beef” as
  8         referring to the total
            volume of beef, the
  9         Triple Double
            hamburgers do in fact
 10         contain double the
            volume of beef
 11         compared to (1) the
            smallest patty size
 12         generally available at
            Smashburger
 13         restaurants, and (2)
            hamburgers offered
 14         by competing fast
            casual/quick service
 15         restaurants among
            which consumer [sic]
 16         may select when
            making a purchasing
 17         decision.
            Smashburger IP
 18         expects that it will
            continue to develop
 19         facts regarding its
            contention as the case
 20         continues.
 21   Evidence: In-N-Out’s
 22   Fourth Set of
 23   Interrogatories,
 24   Interrogatory No. 10 (Ex.
 25   HH to Wexler Decl.);
 26   Smashburger IP’s Response
 27   to Interrogatory No. 10 (Ex.
 28
                                          -54-
                                                       PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                 OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                           Case No 8:17-cv-1474-JVS-DFM
                                                                                       4833-3921-8310.v1
Case 8:17-cv-01474-JVS-DFM Document 164-1 Filed 01/21/19 Page 55 of 55 Page ID
                                  #:3717


  1     In-N-Out’s Uncontroverted        Smashburger’s Response to Cited Facts
       Facts and Supporting Evidence          and Supporting Evidence
  2
      II to Wexler Decl.)
  3
      (emphasis added); Wexler
  4
      Decl., ¶ 26 (authenticating
  5
      Exs. HH and II).
  6

  7   43.    In-N-Out’s Response: Undisputed by Smashburger.
  8
      Dated: February __, 2019
  9

 10                                             Honorable James V. Selna.
                                             Judge, United States District Court
 11

 12

 13

 14   Dated: January 21, 2019
 15   Submitted by:
 16   CAROLYN S. TOTO
      JEFFREY D. WEXLER
 17   SARKIS A. KHACHATRYAN
      PILLSBURY WINTHROP SHAW PITTMAN LLP
 18

 19   By:  /s/ Carolyn S. Toto
               Carolyn S. Toto
 20
        Attorneys for Plaintiff and
 21     Counterdefendant IN-N-OUT BURGERS
 22

 23

 24

 25

 26

 27

 28
                                          -55-
                                                       PLAINTIFF IN-N-OUT BURGERS’ REPLY STATEMENT
                                                 OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW,
                                                                           Case No 8:17-cv-1474-JVS-DFM
                                                                                       4833-3921-8310.v1
